Exhibit F

CALL OPTION AND SUBORDINATION AGREEMENT

THIS CALL OPTION AND SUBORDINATION AGREEMENT (this "Agreement"), dated as of
July 14, 2003, is made among LifePoint, Inc., a Delaware corporation (the
"Company"), the purchasers of shares of Series D Convertible Preferred Stock (as
defined below) named on the signature pages hereto (each a "Purchaser" and,
collectively, the "Purchasers"), and General Conference Corporation of
Seventh-Day Adventists, a District of Columbia corporation ("GCC") and Jonathan
Pallin, an individual ("Mr. Pallin") (Mr. Pallin and GCC are each a "Lender"
and, collectively, the "Lenders").

A. Pursuant to a Convertible Loan and Security Agreement dated as of November
12, 2002, as amended, between GCC and the Company (the "Convertible Loan and
Security Agreement"), GCC has made certain advances to the Company in the
aggregate principal sum of $2,500,000.

 

B. Pursuant to a Note and Warrant Purchase Agreement dated as of February 19,
2003, as amended, between Mr. Pallin and the Company (the "Note and Warrant
Purchase Agreement"), Mr. Pallin has made certain advances to the Company in the
aggregate principal sum of $1,120,000.

 

C. Pursuant to a Securities Purchase Agreement dated as of the date hereof (the
"Securities Purchase Agreement"), the Purchasers have agreed to purchase on the
date hereof shares of the Company's Series D Convertible Preferred Stock
("Series D Convertible Preferred Stock") and warrants to acquire shares of the
Company's Common Stock ("Warrants") for an aggregate purchase price of
$2,000,000, on the terms, and subject to the conditions, set forth therein.

 

D. To induce the Purchasers to consummate the transactions contemplated by the
Securities Purchase Agreement, the parties desire to enter into this Agreement.

 

Accordingly, the parties hereby agree as follows:

Definitions; Interpretation
.
Certain Defined Terms
. As used in this Agreement, the following terms shall have the following
meanings:

"Advances" means any and all advances now or hereafter made under the Loan
Documents.

"Assigned Interest" means, with respect to each Lender, all of such Lender's
rights (but none of its obligations) under the Loan Documents in respect of a
portion of each of its outstanding Advances in an aggregate principal sum equal
to the amount set forth opposite such Lender's name on Schedule 1 hereto,
including, without limitation, any such rights in and to all Collateral
therefor.

"Business Day" means a day (i) other than Saturday or Sunday, and (ii) on which
commercial banks are not required or authorized to be closed in the State of
Delaware.

"Collateral" means all property and interests in property and proceeds thereof
now owned or hereafter acquired by the Company or any of its subsidiaries in or
upon which a Lien now or hereafter exists in favor of any Person securing all or
any part of the Obligations.

"Exchange Rate" means one (1) share of Series D Convertible Preferred Stock for
each $1,000 of unpaid principal amount of the Advances (subject to equitable
adjustment to reflect stock splits, stock dividends, stock combinations,
recapitalizations and other similar changes affecting the capital stock of the
Company).

"Lien" means any mortgage, deed of trust, pledge, security interest, assignment,
deposit arrangement, charge or encumbrance, lien, or other type of preferential
arrangement.

"Loan Documents" means the Note and Warrant Purchase Agreement, the Convertible
Loan and Security Agreement and all documents, instruments and agreements
delivered to the Lenders in connection therewith, each as from time to time
amended, supplemented or otherwise modified.

"Obligations" means the indebtedness, liabilities and other obligations of the
Company to the Lenders under or in connection with the Loan Documents, including
all unpaid principal of the Advances, all interest accrued thereon and all other
amounts payable by the Company to the Lenders thereunder or in connection
therewith, whether now existing or hereafter arising, and whether due or to
become due, absolute or contingent, liquidated or unliquidated, determined or
undetermined.

"Person" means an individual, corporation, partnership, joint venture, trust,
unincorporated organization or other entity of whatever nature.

"Redemption Event" means a "Redemption Event" as such term is defined in the
Company's Certificate of Designation, Preferences and Rights of Series D
Convertible Preferred Stock.

"Required Purchasers" means one or more Purchasers holding at least 50% of the
then outstanding shares of Series D Convertible Preferred Stock.

Interpretation
. In this Agreement, except to the extent the context otherwise requires:
(i) Any reference in this Agreement to an Article, a Section, a Schedule or an
Exhibit is a reference to an article hereof, a section hereof, a schedule hereto
or an exhibit hereto, respectively, and to a subsection hereof or a clause
hereof is, unless otherwise stated, a reference to a subsection or a clause of
the Section or subsection in which the reference appears. (ii) The words
"hereof," "herein," "hereto," "hereunder" and the like mean and refer to this
Agreement as a whole and not merely to the specific Article, Section,
subsection, paragraph or clause in which the respective word appears. (iii) The
meaning of defined terms shall be equally applicable to both the singular and
plural forms of the terms defined. (iv) The words "including," "includes" and
"include" shall be deemed to be followed by the words "without limitation".
(v) The captions and headings are for convenience of reference only and shall
not affect the construction of this Agreement.

Representations and Warranties of Lenders
.

Each Lender hereby represents and warrants to the Purchasers:

 a. This Agreement has been duly and validly executed and delivered by such
    Lender and constitutes the legal, valid and binding obligation of such
    Lender, enforceable against such Lender in accordance with its terms.
 b. No approval, order, consent, authorization, certificate, license, permit or
    validation or, exemption or other action by, or filing, recording or
    registration with, or notice to, any governmental authority is or will be
    necessary in connection with the execution and delivery of this Agreement by
    such Lender or the consummation by such Lender of the transactions herein
    contemplated, or if any such approval, etc., is required, it has been
    obtained and is in full force and effect.
 c. Neither the execution and delivery of this Agreement by such Lender, nor
    consummation of the transactions herein contemplated by such Lender, nor
    performance of or compliance with the terms and conditions hereof by such
    Lender does or will (i) violate or conflict with any law; or (ii) violate,
    conflict with or result in a breach of any term or condition or, constitute
    a default under, or result in (or give rise to any right, contingent or
    otherwise, of any person or entity to cause) any termination, cancellation,
    prepayment or acceleration of performance of, (A) if applicable, the
    articles of incorporation or by-laws (or other constituent documents) of
    such Lender; or (B) any agreement or instrument to which such Lender is a
    party or by which it or any of its properties may be subject or bound.
 d. (i) Such Lender is the true legal and beneficial owner of the Assigned
    Interest to be assigned by such Lender hereunder; (ii) the Assigned Interest
    to be assigned by such Lender hereunder is free and clear of any Lien or
    other adverse claim; and (iii) such Lender has full power and authority, and
    has taken all action necessary, to execute and deliver this Agreement and to
    consummate the transactions contemplated hereby.
 e. The outstanding principal balance of each Advance made by such Lender is as
    set forth in the recitals above. No Advance made by such Lender is subject
    to any pending action or proceeding which may adversely affect the title to
    or the interest of such Lender in any such Advance.
 f. Such Lender has in its possession (and such Lender has made available to the
    Purchasers, through the Company, true and correct copies of) all Loan
    Documents. Each Loan Document is currently in full force and effect and such
    Lender has not agreed to any amendment or modification thereof or granted
    any waiver of performance thereunder to the extent that any such amendment,
    modification or waiver: (i) reduces the principal amount of or rates of
    interest on any Advance; (ii) extends the final maturity date of the
    principal amount of any Advance; or (iii) waives, forgives, defers, extends
    or postpones payment of any interest on any Advance. Except for the Loan
    Documents, there is no other agreement, express or implied, between such
    Lender and the Company or any other Person with respect to any advance made
    by such Lender to the Company. Notwithstanding the foregoing, the Company
    and GCC are currently negotiating to defer interest payments due under the
    Convertible Loan and Security Agreement for the quarter ending June 30, 2003
    until the Second Closing (as that term is defined within the Securities
    Purchase Agreement) at which point such deferred interest, along with all
    outstanding Advances and interest due under the Convertible Loan and
    Security Agreement, shall be converted into Units (as that term is defined
    within the Securities Purchase Agreement).
 g. To the extent that any Advance made by such Lender is secured by a Lien in
    any Collateral, such Lien is valid and effective, and such Lender has made
    or caused to be made, and continued as necessary, all filings required to
    perfect such Lien and such Collateral is subject to no other Liens securing
    indebtedness of the Company other than any such Lien in favor of the other
    Lender.
 h. With respect to each Advance made by such Lender, such Lender is not aware
    of any facts which might reasonably cause it to question the legality and
    enforceability of the applicable Loan Documents.

Call Option
.

(a) Grant of Call Option. If a Redemption Event shall occur and be continuing,
then the Purchasers shall have the right and option (the "Call Option"), subject
to the terms and conditions contained herein, to require the Lenders to assign
to the Purchasers (on a pro rata basis in accordance with the Purchasers'
respective holdings of shares of Series D Convertible Preferred Stock) all or
any portion of the Assigned Interests in exchange for the simultaneous
assignment by the Purchasers to the Lenders (on a pro rata basis in accordance
with the Lenders' respective holdings of the aggregate unpaid principal amounts
of the Advances) of shares of Series D Convertible Preferred Stock at the
Exchange Rate (the "Assigned Shares").

(b) Call Option Exercise. To exercise the Call Option, the Required Purchasers
shall given written notice to the Lenders during the existence of a Redemption
Event, specifying the date (the "Call Option Purchase Date") on which closing of
the Call Option is to occur. The Call Option Purchase Date shall be not less
than three (3) Business Days after the date of the Lenders' receipt of such
notice.

(c) Prepayments of Advances. Prior to the Call Option Purchase Date, the Company
shall not prepay any Advance to any Lender. In the event that any Lender shall
receive any prepayment in violation of this Section 3(c), then such prepayment
shall be held in trust as property of the Purchasers until the earlier to occur
of (i) the Call Option Purchase Date or (ii) termination of this Agreement
pursuant to Section 7(t) below. Upon the Call Option Purchase Date, all such
prepayments shall be paid over in cash to the Purchasers (on a pro rata basis in
accordance with the Purchasers' respective holdings of shares of Series D
Convertible Preferred Stock) and the Assigned Interests shall be reduced on a
dollar for dollar basis. Upon the termination of this Agreement pursuant to
Section 7(t) below, all such prepayments shall be released to the Lenders.

(d) Closing. On the Call Option Purchase Date:

(i) each Purchaser shall deliver to each Lender certificates representing the
Assigned Shares to be assigned by such Purchaser to such Lender, accompanied by
stock powers executed in blank; and

(ii) each Lender shall deliver to each Purchaser (i) the amount of cash required
to be delivered to such Purchaser pursuant to Section 3(c) above, if any, and
(ii) an Assignment Agreement, in the form attached hereto as Exhibit A, with
respect to the Assigned Interest to be assigned by such Lender to such Purchaser
(as such amount may be reduced pursuant to Section 3(c) above), and shall take
such other action as the Purchasers shall reasonably request to effect the
assignment of the Assigned Interests to the Purchasers.

(e) Payments.

(i) From and after the Call Option Purchase Date, the Company shall make all
payments in respect of the Assigned Shares (including payments of dividends and
other amounts) to the Purchasers for amounts which have accrued to but excluding
the Call Option Purchase Date and to the Lenders for amounts which have accrued
from and after the Call Option Purchase Date.

(ii) From and after the Effective Date, the Company shall make all payments in
respect of the Assigned Interest (including payments of principal, interest,
fees and other amounts) to the Lenders for amounts which have accrued to but
excluding the Call Option Purchase Date and to the Purchasers for amounts which
have accrued from and after the Call Option Purchase Date.

 

(f) Company's Consent and Agreement. The Company consents to the terms of this
Agreement and agrees not to challenge the rights and obligations of the
Purchasers and the Lenders hereunder. In connection therewith, the Company
hereby specifically consents to any assignment of the Assigned Interest by the
Lenders to the Purchaser upon exercise of the Call Option. The Company will
cooperate with the Purchasers and Lenders in effecting any transaction as
contemplated by this Agreement.

Subordination
.

(a) In General. From and after the Call Option Purchase Date and after giving
effect to the assignment of the Assigned Interests pursuant to Section 3 above,
to the extent and in the manner hereinafter set forth in this Section 4, the
Obligations of the Company to the Lenders under the Loan Documents (the
"Subordinated Obligations") are hereby expressly made subordinate and subject in
right of payment to the prior payment in full of the Assigned Interests (the
"Senior Obligations"). The Lenders hereby confirm that, regardless of the
relative times of attachment or perfection thereof or the order of filing of
financing statements, mortgages or other security documents by the Lenders, or
anything in the Loan Documents to the contrary, the Liens granted or to be
granted from time to time in the Collateral pursuant to the Loan Documents in
favor of the Purchasers shall in all respects be first and senior Liens,
superior to any Liens granted or to be granted in the Collateral to the Lenders
pursuant to the Loan Documents or otherwise.

 

(b) No Payment Prior to Payment of Senior Obligations. Until such time as all
Senior Obligations have been indefeasibly paid in full in cash, no payment or
distribution of cash or property shall be made by or on behalf of the Company on
account of the Subordinated Obligations.

(c) Payment Over of Proceeds Upon Dissolution, Etc.

(i) In the event of:

(A) any insolvency or bankruptcy case or proceeding, or any receivership,
liquidation, reorganization or other similar case or proceeding in connection
therewith, relative to the Company, or to its assets;

(B) any proceeding for liquidation, dissolution or other winding up of the
Company, whether voluntary or involuntary and whether or not involving
insolvency or bankruptcy; or

(C) any assignment for the benefit of creditors or any other marshalling of
assets and liabilities of the Company;

then and in any such event specified in clauses (A), (B) or (C) above (each such
event, a "Proceeding"), the holders of Senior Obligations shall be entitled to
receive indefeasible payment in full in cash of all amounts due in respect of
all Senior Obligations before the holders of the Subordinated Obligations are
entitled to receive any payment or distribution of cash or property on account
of the Subordinated Obligations, and to that end the holders of Senior
Obligations shall be entitled to receive, for application to the payment of the
Senior Obligations, any payment or distribution of any kind or character which
may be payable or deliverable in respect of the Subordinated Obligations in any
such Proceeding, to the extent necessary to pay or provide for the payment of
all Senior Obligations in full.

(ii) In the event that any holder of the Subordinated Obligations shall have
received any payment or distribution of assets of the Company of any kind or
character in violation of this Section 4, then and in such event such payment or
distribution shall be paid over or delivered forthwith to holders of the Senior
Obligations, or to the extent required by applicable law, to the trustee in
bankruptcy, receiver, liquidating trustee, custodian, assignee, agent,
representative or other person making payment or distribution of assets of the
Company, for application to the payment of all Senior Obligations remaining
unpaid, to the extent necessary to pay or provide for the payment of all Senior
Obligations in full, after giving effect to any concurrent payment or
distribution to or for the holders of Senior Obligations.

(d) No Remedies Prior to Payment of Senior Obligations. In addition to the
limitations set forth in Section 5 below, without the prior written consent of
the Required Purchasers, until such time as all Senior Obligations have been
indefeasibly paid in full in cash, no holder of Subordinated Obligations shall
take any of the following actions (collectively, the "Enforcement Actions"): (i)
accelerate or otherwise make due and payable prior to the original stated
maturity thereof any Obligations or bring suit or institute any other actions or
proceedings to enforce its rights or interests under or in respect of any Loan
Document; (ii) exercise any right of set-off, counterclaim or other claim it may
have against the Company, any of its subsidiaries or any other Person with
respect to the Obligations; (iii) exercise any rights under or with respect to
(A) guaranties of the Obligations, or (B) any Collateral, including causing or
compelling the pledge or delivery of any Collateral, any attachment of, levy
upon, execution against, foreclosure upon or the taking of other action against
or institution of other proceedings with respect to any Collateral, notifying
any account debtors of the Company and/or its subsidiaries or asserting any
claim or interest in any insurance with respect to any Collateral; or (iv)
commence, or cause to be commenced, or join with any creditor in commencing, any
Proceeding. Notwithstanding anything to the contrary set forth herein, nothing
in this paragraph (d) shall limit the rights of holders of Subordinated
Obligations to file lawsuits or any proof of claim in any Proceeding solely to
prevent the running of any applicable statute of limitations or other similar
restriction on claims, but in each case only to the extent reasonably necessary
to prevent such running, or from joining in any judicial proceeding or action
(including a Proceeding) after it has commenced.

(e) Subrogation to Rights of Holders of Senior Obligations. After all Senior
Obligations are indefeasibly paid in full in cash and until all the Subordinated
Obligations are indefeasibly paid in full in cash, the holders of the
Subordinated Obligations shall be subrogated to the rights of the holders of the
Senior Obligations to receive payments and distributions applicable to the
Senior Obligations.

(f) Obligations of the Company Unconditional. The provisions of this Section 4
are and are intended solely for the purpose of defining the relative rights of
the holders of the Subordinated Obligations on the one hand and the holders of
Senior Obligations on the other hand. Nothing contained in this Section 4 is
intended to or shall (i) impair, as among the Company, its creditors other than
holders of Senior Obligations and the holders of the Subordinated Obligations,
the obligation of the Company, which is absolute and unconditional, to pay the
Subordinated Obligations to the holders thereof as and when the same shall
become due and payable in accordance with their terms and the terms of the Loan
Documents; or (ii) affect the relative rights against Company of the holders of
the Subordinated Obligations and the creditors of Company other than the holders
of Senior Obligations.

No Effect on Conversion In the Second Closing
. Nothing in this Section 4 shall affect any Lenders' obligation to convert the
Advances into shares of Series D Convertible Preferred Stock and Warrants in the
Second Closing (as defined in the Securities Purchase Agreement).

Certain Agreements of the Lenders
.
Limitations on Exercise of Remedies
. No Lender shall take any Enforcement Action except upon at least fifteen (15)
days' prior written notice thereof to each of the Purchasers.
Notices
. Each Lender shall promptly furnish to each Purchaser copies of any material
notices, demands or other communications to or from the Company under any Loan
Document to which such Lender is a party.
No Amendments or Waivers
. No Lender shall, without the prior written consent of the Purchasers: (i) make
or consent to any material amendments in the terms and conditions of the
Advances, or in the terms of the note or notes evidencing the Advances, or in
any security agreement or instrument securing the Advances; (ii) waive or
release any claim against the Company, or any guarantor of the Advances; or
(iii) make or consent to any release, substitution or exchange of Collateral.

Indemnification
.



The Company shall, unconditionally upon demand, pay or reimburse the Purchasers
for, and indemnify and save the Purchasers, and their respective affiliates,
officers, directors, employees, agents, attorneys, shareholders, partners and
consultants (collectively, "
Indemnitees
") harmless against, any and all liabilities, losses, costs, expenses, claims
and/or charges (including without limitation fees and disbursements of legal
counsel) imposed on, incurred by or asserted against such Indemnitees (whether
direct, indirect or consequential and whether based on any federal, state, or
local laws and regulations, under common law or at equity, or on contract, tort
or otherwise) and arising out of, relating to or connected with:




 a. The Loan Documents, or any act, event or transaction or alleged act, event
    or transaction relating or attendant thereto; and
 b. Any use made or proposed to be made by the Company or any of its
    subsidiaries of all or any portion of the Advances.

Miscellaneous
.
Amendments to this Agreement
. No amendment or waiver of any provision of this Agreement nor consent to any
departure therefrom by any Purchaser shall in any event be effective unless the
same shall be in writing and signed by the Required Purchasers, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given;
provided
,
however
, that no such amendment, waiver or consent shall adversely affect the rights
and obligations of any Purchaser hereunder without such Purchaser's prior
written consent unless all of the Purchasers are similarly adversely affected by
such amendment, waiver or consent.
Assignment
. The Lenders' rights in the Collateral and in respect of their Obligations may
be assigned by them at their sole discretion, subject to the terms and
conditions of the Loan Documents. Any transferee or assignee, as a condition to
acquiring such rights in the Collateral or interest in the Obligations, shall
agree to be bound hereby.
Notices
. All notices and other communications provided for hereunder shall, unless
otherwise stated herein, be in writing (including by facsimile transmission) and
shall be mailed, sent or delivered at or to the address or facsimile number of
the respective party or parties set forth on the signature pages hereof, or at
or to such other address or facsimile number as such party or parties shall have
designated by ten days' advance written notice to the other party or parties.
All such notices and communications shall be effective (i) if delivered by hand,
when delivered; (ii) if sent by mail, upon the earlier of the date of receipt or
five Business Days after deposit in the mail, first class (or air mail, with
respect to communications to be sent to or from the United States), postage
prepaid; and (iii) if sent by facsimile, when sent.
No Waiver
. No failure on the part of any Purchaser to exercise, and no delay in
exercising, any right, remedy, power or privilege hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right,
remedy, power or privilege preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.
Costs and Expenses
. Except as expressly provided herein, each of the parties shall absorb its own
costs and expenses (including fees and disbursements of counsel) in connection
with the negotiation, preparation, execution and performance of this Agreement.
Obligations Several
. The obligations of the Lenders and Purchasers hereunder are several. No Lender
or Purchaser shall be responsible for the obligations of, or any action taken or
omitted by, any other Person hereunder.
Benefits of Agreement
. This Agreement is entered into for the sole protection and benefit of the
parties hereto and their successors and assigns, and no other Person shall be a
direct or indirect beneficiary of, or shall have any direct or indirect cause of
action or claim in connection with, this Agreement.
Effectiveness
. This Agreement shall become effective on the date on which each of the parties
hereto shall have signed a copy hereof, and thereafter shall be binding upon,
inure to the benefit of and be enforceable by each Purchaser and their
respective successors and assigns.
Governing Law
. This agreement shall be governed by, and construed in accordance with, the law
of the State of Delaware.
Entire Agreement
. This Agreement constitutes the entire agreement of the parties with respect to
the matters set forth herein and supersedes any prior agreements, commitments,
discussions and understandings, oral or written, with respect thereto.
Severability
. Whenever possible, each provision of this Agreement shall be interpreted in
such manner as to be effective and valid under all applicable laws and
regulations. If, however, any provision of this Agreement shall be prohibited by
or invalid under any such law or regulation in any jurisdiction, it shall, as to
such jurisdiction, be deemed modified to conform to the minimum requirements of
such law or regulation, or, if for any reason it is not deemed so modified, it
shall be ineffective and invalid only to the extent of such prohibition or
invalidity without affecting the remaining provisions of this Agreement, or the
validity or effectiveness of such provision in any other jurisdiction.
Counterparts
. This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute but
one and the same agreement.
Interpretation
. This Agreement is the result of negotiations among and has been reviewed by
counsel to the parties, and is the product of all parties hereto. Accordingly,
this Agreement shall not be construed against any party merely because of such
party's involvement in the preparation hereof.
Termination
. Upon conversion of the Advances into shares of Series D Convertible Preferred
Stock and Warrants in the Second Closing (as defined in the Securities Purchase
Agreement), this Agreement shall automatically terminate and shall be of no
further force or effect, except for Section 6 above, which shall survive any
termination of this Agreement.

 

 

 

 

 

 

[Signature page follows.]

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.

 

COMPANY:

 

LifePoint, Inc.

 

 

By:

Name: Linda Masterson

Title: Chairman, President and CEO

 

Address:

1205 South Dupont Street

Ontario, California 91761

Attn: President or CEO Facsimile No.: 909-418-3003



PURCHASERS:

 

[Names of Purchasers]

 

 

By:

Name: ________________________

Title: _________________________

 

Address: _______________________

_______________________________

_______________________________ Attn: _________________________

Telephone: ______________________

Facsimile No.: ___________________

E-mail: _________________________

 

[Signatures continued on next page.]

 

 

LENDERS:

 

 



Jonathan Pallin, in his capacity

as an individual

 

Address: _______________________

_______________________________

_______________________________ Attn: _________________________

Telephone: ______________________

Facsimile No.: ___________________

E-mail: _________________________

 

 

General Conference Corporation of

Seventh-Day Adventists

 

 

By:

Name: Roy E. Ryan

Title: Associate Treasurer

 

Address:

12501 Old Columbia Pike

Silver Spring, MD 20904

Attn:

Telephone: ______________________

Facsimile No.: ___________________

E-mail: _________________________

 

SCHEDULE 1

 

 

Lender

Amount



 

Mr. Pallin $ 618,785

 

GCC $1,381,215

 

Total $2,000,000

 

EXHIBIT A

 

FORM OF

ASSIGNMENT AGREEMENT

 

This Assignment Agreement (the "Assignment") is dated as of the Effective Date
set forth below and is entered into by and between [Insert name of the Lender]
(the "Assignor") and [Insert name of the Purchaser] (collectively, the
"Assignee"). The Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment as if set forth herein in full.

 

Pursuant to the Call Option and Subordination Agreement, dated as of July ___,
2003, by and among LifePoint, Inc. (the "Company"), the purchasers of shares of
the Company's Series D Convertible Preferred Stock party thereto, General
Conference Corporation of Seventh-Day Adventists and Jonathan Pallin, (the
"Agreement"), the Assignor hereby irrevocably sells and assigns to the Assignee,
and the Assignee hereby irrevocably purchases and accepts from the Assignor,
subject to and in accordance with the Terms and Conditions, all of the
Assignor's rights (but none of its obligations) under the [Insert name of Loan
Document] (the "Loan Agreement") and any other documents or instruments
delivered pursuant thereto in respect of a portion of each of its outstanding
advances under the Loan Agreement in an aggregate principal sum equal to
$[Insert amount of Assigned Interest], including, without limitation, any such
rights in and to all collateral therefor (the "Assigned Interest"). Upon the
execution and delivery of this Assignment, (i) the Assignee shall be a party to
the Loan Agreement and, to the extent provided in this Assignment, have the
rights (but none of the obligations) of a Lender thereunder, and (ii) the
Assignor shall, to the extent provided in this Assignment, relinquish its rights
under the Loan Agreement.

 

Effective Date: _____________ __, 20__

 

The terms set forth in this Assignment are hereby agreed to:

 

 

ASSIGNOR

[NAME OF ASSIGNOR]

 

By:__________________________

Title:

 

ASSIGNEE

[NAME OF ASSIGNEE]

 

By:__________________________

Title:

 

ANNEX 1

 

TERMS AND CONDITIONS FOR

ASSIGNMENT AGREEMENT

 

Representations and Warranties
. Each of the Assignor and the Assignee represents and warrants to the other
party hereto that it has full power and authority to enter into this Assignment
and to perform its obligations hereunder in accordance with the provisions
hereof, that this Assignment has been duly authorized, executed and delivered by
such party and that this Assignment constitutes a legal, valid and binding
obligation of such party, enforceable against such party in accordance with its
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting
creditors' rights generally and by general principles of equity. The Assignor
further represents and warrants that each of the representations and warranties
of the Assignor contained in the Agreement is true and correct at and as of the
date hereof as if restated in full on the date hereof.

 

Further Assurances
. Each of the Assignor and the Assignee hereby agrees from time to time, upon
request of the other party hereto, to take such additional actions and to
execute and deliver such additional documents and instruments as such other
party may reasonably request to effect the transactions contemplated by, and to
carry out the intent of, this Assignment.

 

General Provisions
. This Assignment shall be binding upon, and inure to the benefit of, the
parties hereto and their respective successors and assigns. This Assignment may
be executed in any number of counterparts, which together shall constitute one
instrument. Delivery of an executed counterpart of a signature page of this
Assignment by telecopy shall be effective as delivery of a manually executed
counterpart of this Assignment. This Assignment shall be governed by, and
construed in accordance with, the law of the State of Delaware.

 

 

 